Exhibit 10.2

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (this “Agreement”), dated as of November 27, 2013, by and
among Regis Corporation, a Minnesota corporation with headquarters located at
7201 Metro Boulevard, Edina, Minnesota 55439 (the “Company”), and Intrepid
Income Fund and Intrepid Capital Fund (such entities, including any other
persons or entities purchasing Purchased Notes (as defined below) hereunder for
whom the undersigned Investor holds contractual and investment authority,
collectively, the “Investor”).  This Agreement, the Indenture (as defined
below), the Notes, the Other Agreements and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
this Agreement are collectively referred to herein as the “Transaction
Documents”.

 

WHEREAS:

 

A.            The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”) and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Act.

 

B.            The Investor is, as of the date hereof, a Person (as defined in
Section 2(b)) capable of effecting such Purchase in accordance with the terms
hereof and all applicable laws.

 

C.            The Company has authorized the issuance of new Senior Notes Due
2017 (as amended or modified from time to time, collectively, the “Notes”),
which shall be issued pursuant to and by the provisions of an indenture to be
dated on or about the Closing Date (as defined below) (the “Indenture”), between
the Company and Wells Fargo Bank, National Association, as Trustee (the
“Trustee”), in substantially the form attached hereto as Exhibit A.

 

D.            Upon the terms and conditions stated in this Agreement, the
Investor will purchase for cash (the “Purchase”) a portion of the Notes.

 

NOW, THEREFORE, in consideration of the promises and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.             Purchase of the Notes.

 

(a)   Purchase. Subject to the satisfaction (or waiver) of the conditions set
forth in Sections 5 and 6 below, on the Closing Date (as defined below), the
Investor hereby agrees to purchase from the Company, and the Company hereby
agrees to issue and sell to the Investor, the following principal amount of the
Notes for the cash purchase price specified below:

 

Principal Amount of Notes to be Purchased:

 

$             $12,500,000

 

 

(the “Purchased Notes”)

 

 

 

Purchase Price for Purchased Notes:

 

100% of the principal amount of the Purchased Notes ($12,500,000) (the “Purchase
Price”).

 

--------------------------------------------------------------------------------


 

(b)   Closing.  The date of the closing (the “Closing”) of the Purchase shall be
on or about November 27, 2013 (or such later date as is mutually agreed to by
the Company and the Investor) (the “Closing Date”) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
5 and 6 below.

 

(c)   Closing Deliverables.  On the Closing Date, (i) the Investor shall deliver
or cause to be delivered to the Company the Purchase Price, in immediately
available cash in U.S. dollars, and (ii) the Company shall issue and deliver or
cause to be delivered to the Investor the Purchased Notes; provided, however,
that the parties acknowledge that the issuance of the Purchased Notes to the
Investor may be delayed due to procedures and mechanics within the system of the
Depository Trust Company (the “DTC”) and that such delay will not be a default
under this Agreement so long as (A) the Company is using reasonable best efforts
to effect the issuance of one or more global notes representing the Purchased
Notes, (B) such delay is no longer than three business days, and (C) interest
shall accrue on such Purchased Notes from the date of the Indenture. 
Substantially simultaneously with the Closing, the Company shall issue an
aggregate principal amount of Notes that, together with notes issued to Other
Investors (as defined below), is not less than $120,000,000.

 

(d)   Sale of Additional Notes.  Substantially simultaneously with the Closing,
the Company (i) may enter into one or more agreements (the “Other Agreements”)
with one or more other Persons (the “Other Investors”) to purchase Notes,
subject to the terms of the Indenture, in an aggregate principal amount that,
together with the Investor’s Purchased Notes issued pursuant to this Agreement,
is not less than $120,000,000 and (ii) issue additional Notes, subject to the
terms of the Indenture, with one or more new Investors, so long as the purchase
price for any such additional Notes is not less than $1,000 per $1,000 principal
amount of Notes.

 

2.             Investor’s Representations and Warranties.

 

                The Investor hereby makes the following representations and
warranties, each of which is and shall be true and correct on the date hereof
and on the Closing Date, to the Company and Cowen and Company, LLC:

 

(a)   Organization and Authorization. The Investor is duly and validly existing
under the jurisdiction of its organization and is qualified to do business in
the jurisdiction specified below its address on Exhibit C, as applicable.  If
the Investor that is signatory hereto is executing this Agreement or the other
Transaction Documents to which it is a party to effect the purchase of the
Purchased Notes by one or more other persons or entities, (a) such signatory
Investor has all requisite discretionary authority to enter into this Agreement
and such other Transaction Documents on behalf of, and bind, each such other
person or entity that is purchasing Purchased Notes; and (b) Exhibit C hereto is
a true, correct and complete list of (i) the name of each party acquiring (as
beneficial owner) Purchased Notes hereunder, (ii) the principal amount of
Purchased Notes being acquired by such Investor and (iii) the DTC Participant
name of, DTC Participant contact name for, and DTC Participation number of such
Investor.

 

(b)   No Public Sale or Distribution.  The Investor is acquiring the Purchased
Notes for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, the Investor does not agree to hold any of
the Purchased Notes for any minimum or other specific term and reserves the
right to dispose of the Purchased Notes at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act. 
The Investor is acquiring the Purchased Notes hereunder in the ordinary course
of its business.  The Investor does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Purchased Notes.  The Investor understands that no

 

2

--------------------------------------------------------------------------------


 

public market exists for the Notes, and that there is no likelihood that a
public market will ever develop for the Notes.  As used in this Agreement,
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, and a
government or any department or agency thereof.

 

(c)   Accredited Investor Status.  The Investor is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D and a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act.

 

(d)   No Affiliate Status.  The Investor is not, and has not been during the
consecutive three month period preceding the date hereof, a director, officer or
“affiliate” of the Company within the meaning of Rule 144 promulgated under the
Securities Act of the Company.

 

(e)   Investment Experience.  The Investor understands that the acquisition of
the Purchased Notes involves substantial risk.  The Investor has experience as
an investor in this type of securities and acknowledges that the Investor is
able to fend for itself, can bear the economic risk of its investment in the
Purchased Notes and has such knowledge and experience in financial or business
matters that the Investor is capable of evaluating the merits and risks of this
investment in the Purchased Notes on its own and protecting its own interests in
connection with this investment.

 

(f)    Reliance on Exemptions.  The Investor understands that the Notes are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments, and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Notes.

 

(g)   Information.  The Investor and its advisors, if any, have been furnished
with all materials relating to the business, finances, and operations of the
Company and materials relating to the cash purchase of the Notes that the
Investor considers necessary or appropriate to make an informed investment
decision with respect to the Purchase under this Agreement and that have been
requested by the Investor, and has had the opportunity to review the Company’s
public filings with the SEC, including, without limitation, all public filings
made pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  The Investor and its advisors, if any, have been afforded the
opportunity to ask questions of the Company.  Neither such inquiries nor any
other due diligence investigations conducted by the Investor or its advisors, if
any, or its representatives shall modify, amend, or affect the Investor’s right
to rely on the Company’s express representations and warranties contained
herein.  The Investor has reviewed the risks identified in the Company’s SEC
filings under the heading “Risk Factors” or similar headings and understands
that its investment in the Notes involves a high degree of risk.  The Investor
has sought such accounting, legal, and tax advice that it has considered
necessary to make an informed investment decision with respect to the cash
purchase of the Notes.

 

(h)   Non-Reliance.  No offering circular or prospectus will be provided to the
Investor or prepared in connection with the Purchase, and the Company and Cowen
and Company, LLC will not be providing the Investor with any other material
regarding the Notes or the Company prepared by the Company or any other person. 
The Investor has not relied, and may not rely, on any investigation that the
Company or Cowen and Company, LLC or any person acting on their behalf may
conduct or have conducted with respect to the Notes or the Company; neither the
Company nor Cowen and Company, LLC or any person acting on their behalf has made
any representations to the Investor, express or implied, with respect thereto;
and the Investor will make its own investment decision regarding the Purchase
based

 

3

--------------------------------------------------------------------------------


 

on its own knowledge (and information it may have or that is publicly available)
with respect to the Company and the Notes.

 

(i)    No Governmental Review.  The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Notes or the fairness or
suitability of the investment in the Notes nor have such authorities passed upon
or endorsed the merits of the offering of the Notes.

 

(j)    Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed, and delivered on behalf of the Investor and shall
constitute the legal, valid, and binding obligations of the Investor enforceable
against the Investor in accordance with its respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation, and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

(k)   No Conflicts.  The execution, delivery, and performance by the Investor of
this Agreement and the consummation by the Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration, or
cancellation of, any agreement, indenture, or instrument to which the Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment, or decree (including federal and state securities laws) applicable to
the Investor, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights, or violations that would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Investor to perform its obligations hereunder.

 

(l)    Consents.  All consents, approvals, orders and authorizations required on
the part of the Investor in connection with the execution, delivery or
performance of this Agreement and the consummation of the transactions
contemplated herein have been obtained and will be effective as of the Closing
Date.

 

(m)  Residency.  The Investor is a resident of that jurisdiction specified below
its address on Exhibit C.

 

(n)   Certain Trading Activities.  The Investor has not directly or indirectly
engaged in any purchase, sale, or Short Sales (as defined below) involving the
Company’s securities since the time that the Investor was first contacted by
Cowen and Company, LLC with respect to the transactions contemplated hereby. 
“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect stock
pledges, forward sales contracts, puts, options, calls, short sales, swaps and
similar arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign brokers. 
Notwithstanding the foregoing, in the case of an Investor that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of the Investor’s assets and the portfolio managers have no
knowledge of the investment decisions made by the portfolio managers managing
other portions of the Investor’s assets, the representation set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that had or has knowledge of the transactions contemplated herein.

 

4

--------------------------------------------------------------------------------


 

3.             Representations and Warranties of the Company.

 

The Company hereby makes the following representations and warranties, each of
which is and shall be true and correct on the date hereof and on the Closing
Date:

 

(a)   Incorporation.  The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and is qualified to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification, except where the failure to so qualify would not reasonably be
expected to have a material adverse effect.  The Company has the requisite
corporate power and authority to carry on its business as now conducted.

 

(b)   Subsidiaries.  Each Subsidiary (as defined below) that is a corporation
has been duly incorporated, is validly existing as a corporation in good
standing under the laws of the jurisdiction of its incorporation, has the
corporate power and authority to own its properties and to conduct its business
and is duly registered, qualified and authorized to transact business and is in
good standing in each jurisdiction in which the conduct of its business or the
nature of its properties requires such registration, qualification or
authorization, except where such failure to so qualify or register would not
reasonably be expected to have a material adverse effect on the Company.

 

(c)   Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
the Transaction Documents, to issue the Notes, and to consummate the Purchase,
in accordance with the terms hereof and thereof.  The execution and delivery of
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated thereby, including, without limitation, the
issuance of the Notes, have been duly authorized by the Company’s Board of
Directors and (other than the filing with the SEC of a Form D) no further
filing, consent, or authorization is required by the Company, its Board of
Directors or their equityholders.  This Agreement and the other Transaction
Documents have been duly executed and delivered by the Company and constitute
the legal, valid, and binding obligations of the Company, enforceable against
the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation, or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(d)   Valid Issuance.  The Purchased Notes have been duly authorized and, when
executed by the Company and authenticated by the Trustee in accordance with the
terms of the Indenture and delivered to and acquired by the Investor in
accordance with the terms of this Agreement, will constitute the valid and
legally binding obligations of the Company entitled to the benefits provided by
the Indenture under which such Purchased Notes are to be issued.  The issuance
of the Purchased Notes will not be subject to any preemptive, participation,
rights of first refusal and other similar rights.

 

(e)   SEC Documents; Financial Statements.  During the two years up to and
including the date hereof, the Company has filed all reports, schedules, forms,
statements, and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing filed
prior to the date hereof and all exhibits included therein and financial
statements, notes, and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”).    As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the

 

5

--------------------------------------------------------------------------------


 

circumstances under which they were made, not misleading.  As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements or are subject to normal year-end adjustments) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to the absence of
footnotes and normal year-end audit adjustments).  No other information provided
by or on behalf of the Company to the Investor that is not included in the SEC
Documents, including, without limitation, information referred to in Section
2(g) of this Agreement, when considered together with the SEC Documents,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.

 

(f)    Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided the Investor or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information, other than the information to be included in
the 8-K Filing (as defined in Section 4(b)) or covered by a non-disclosure
agreement with the Investor.  The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.  All disclosure provided to the Investor regarding
the Company and its “Subsidiaries” (which for purposes of this Agreement means
any joint venture or entity in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest of 50% or more), their
business, and the transactions contemplated hereby furnished by or on behalf of
the Company, when considered together with the SEC Documents, is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.  No event or circumstance has occurred with respect to the
Company or any of its Subsidiaries or either of their respective businesses,
properties, prospects, operations, or financial conditions, which, under
applicable law, rule, or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.

 

(g)   No Conflict.  The execution and delivery of this Agreement by the Company
and the consummation of the transactions contemplated hereby will not conflict
with or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under (i) any
provision of the Certificate of Incorporation or By-laws of the Company or (ii)
any agreement or instrument, permit, franchise, license, judgment, order,
statute, law, ordinance, rule or regulations, applicable to the Company or its
properties or assets, except, in the case of clause (ii), as would not,
individually or in the aggregate, be reasonably expected to have a material
adverse effect.

 

4.             Covenants.

 

(a)   Further Assurances.  Each party agrees to cooperate with the other party
and their respective officers, employees, attorneys, accountants and other
agents, and, generally, do such other acts and things in good faith as may be
reasonable or appropriate to timely effectuate the intents and purposes of this
Agreement and the consummation of the transactions contemplated hereby,
including, but not limited to, taking any action to facilitate the filing of any
document or the taking of any action to assist the other parties hereto in
complying with the terms of Section 4 hereof.

 

6

--------------------------------------------------------------------------------


 

(b)   Disclosure of Transactions and Other Material Information.  As soon as
practicable and in any event on or before 4:00 p.m., New York City Time, on the
fourth business day following the date of this Agreement, the Company shall file
a Current Report on Form 8-K describing the material terms of the Purchase and a
generic description of the expected use of proceeds therefrom (the “8-K
Filing”).  Upon the filing of the 8-K Filing with the SEC, no Investor shall be
in possession of any material, nonpublic information received from the Company,
any of its Subsidiaries, or any of its respective officers, directors,
employees, or agents, that is not disclosed in the 8-K Filing with the SEC in
the manner described above or with the Investor covered by a non-disclosure
agreement. Without the prior written consent of the Investor, neither the
Company nor any of its Subsidiaries or affiliates shall disclose the name of the
Investor in any filing, announcement, release, or otherwise, unless such
disclosure is required by law, regulation, or The New York Stock Exchange.

 

5.             Conditions to the Company’s Obligation to Issue.

 

The obligation of the Company hereunder to issue the Purchased Notes to the
Investor at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing the Investor with prior written notice thereof:

 

(a)   The Investor shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.

 

(b)   The Investor shall have delivered to the Company the Purchase Price for
the Purchased Notes, in each case in accordance with the written instructions of
the Company.

 

(c)   The representations and warranties of the Investor shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Investor shall have performed, satisfied,
and complied in all material respects with the covenants, agreements, and
conditions required by this Agreement to be performed, satisfied, or complied
with by the Investor at or prior to the Closing Date.

 

6.             Conditions to the Investor’s Obligation to Purchase.

 

The obligation of the Investor hereunder to purchase for cash, the Purchased
Notes at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Investor’s sole benefit and may be waived by the Investor at any time in
its sole discretion by providing the Company with prior written notice thereof:

 

(a)   The Company shall have executed and delivered to the Investor (i) each of
the Transaction Documents and (ii) the Notes (for the account of the Investor as
such Investor shall instruct) being purchased for cash by the Investor at the
Closing pursuant to this Agreement.

 

(b)   The Company shall have delivered to the Investor a certificate of the
Company, executed by the Chief Executive Officer or Chief Financial Officer of
the Company, dated the Closing Date, to the effect that the representations and
warranties of the Company  in this Agreement shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date), and the Company
shall have performed, satisfied, and complied in all respects with the
covenants, agreements, and conditions required by the

 

7

--------------------------------------------------------------------------------


 

Transaction Documents to be performed, satisfied, or complied with by the
Company at or prior to the Closing Date.

 

(c)   The Company shall have delivered to the Investor a certificate of the
Company, dated the Closing Date, executed by the Chief Executive Officer, Chief
Financial Officer or an Executive Vice President of the Company certifying in
such capacity and on behalf of the Company (i) as to the incumbency and
signature of the officer of the Company who executed any of the Transaction
Documents; and (ii) as to the adoption of resolutions of the board of directors
of the Company which are in full force and effect on the Closing Date,
authorizing (x) the execution and delivery of the Transaction Documents and (y)
the performance of the obligations of the Company thereunder.

 

(d)   The Company shall have obtained Committee on Uniform Securities
Identification Procedures numbers (“CUSIP numbers”) for each of the Purchased
Notes. On the Closing Date, the Purchased Notes shall be eligible for deposit at
DTC and for DTC book-entry services.

 

(e)   The Purchased Notes, as of the Closing Date, satisfy the requirements set
forth in Rule 144A(d)(3) under the Securities Act.

 

(f)    The Company shall have delivered to the Investor the opinions of
O’Melveny & Myers LLP, and Faegre Baker Daniels LLP, each dated as of the
Closing Date, in substantially the form of Exhibit B attached hereto.

 

(g)   Simultaneously with the Closing, the Company shall issue an aggregate
principal amount of Notes that, together with the Notes issued to Other Holders,
is not less than $120,000,000.

 

(h)   The Company shall have delivered to the Investor such other documents
relating to the transactions contemplated by this Agreement as the Investor or
its counsel may reasonably request.

 

7.             Miscellaneous.

 

(a)   Governing Law; Jurisdiction; Waiver of Jury Trial.  All questions
concerning the construction, validity, enforcement, and interpretation of this
Agreement shall be governed by the internal laws of the state of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the state of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the state of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the city of New York, borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action, or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action, or proceeding is brought in an
inconvenient forum or that the venue of such suit, action, or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action, or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

8

--------------------------------------------------------------------------------


 

(b)   Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a signature delivered by facsimile
or other electronic transmission shall be considered due execution and shall be
binding upon the signatory thereto with the same force and effect as if the
signature were an original signature.

 

(c)   Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d)   Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)   Entire Agreement; Amendments.  This Agreement supersedes all other prior
oral or written agreements between the Investor, the Company, their affiliates,
and Persons acting on their behalf with respect to the matters discussed herein,
and this Agreement and the instruments referenced herein (other than the Other
Agreements) contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant, or undertaking with respect to such matters.  No provision
of this Agreement may be amended other than by an instrument in writing signed
by the parties hereto.  No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought. 
The Company has not, directly or indirectly, made any agreements with the
Investor relating to the terms or conditions of the transactions contemplated by
the Transaction Documents except as set forth in the Transaction Documents.

 

(f)    Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:

 

Regis Corporation

7201 Metro Boulevard

Edina, Minnesota 55439

Facsimile:

(952) 995-3331

Attention:

Steven M. Spiegel

 

 

Copy to:

 

 

 

Regis Corporation

7201 Metro Boulevard

Edina, Minnesota 55439

Facsimile:

(952) 947-7300

Attention:

Eric A. Bakken

 

9

--------------------------------------------------------------------------------


 

If to the Investor, to its address set forth on Exhibit C, with copies to the
Investor’s representatives as set forth on Exhibit C, or to such other address
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver, or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number, and an image of the first
page of such transmission, or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii), or (iii)
above, respectively.

 

(g)   Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
except that no party may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other parties hereto.

 

(h)   No Third Party Beneficiaries.  Unless otherwise expressly set forth
herein, this Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

 

(i)    Survival.  The representations and warranties of the Company and the
Investor contained in Sections 2 and 3 and the agreements and covenants set
forth in Sections 4 and 7 shall survive the Closing and the delivery and
execution of the Purchased Notes, as applicable.  The Investor shall be
responsible only for its own representations, warranties, agreements, and
covenants hereunder.

 

(j)    Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments, and documents, as any
other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)   No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(l)    Remedies.  The Investor shall have all rights and remedies set forth in
the Transaction Documents and all rights and remedies which the Investor has
been granted at any time under any other agreement or contract and all of the
rights which the Investor has under any law.  Any Person having any rights under
any provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.  Furthermore, the Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Investor.  The Company therefore agrees that the
Investor shall be entitled to seek temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages and without
posting a bond or other security.

 

(m)  Costs and Expenses. The Investor and the Company shall each pay its own
respective costs and expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement, including, but not
limited to, attorneys’ fees.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Purchase Agreement to be duly executed as of the date
first written above.

 

 

COMPANY:

 

 

 

REGIS CORPORATION

 

 

 

 

 

By:

/s/ Steven M. Spiegel

 

 

Name: Steven M. Spiegel

 

 

Title: Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

INVESTOR: Intrepid Income Fund

 

 

 

Intrepid Capital Fund

 

 

 

By:

/s/ Mark Travis

 

 

Name:

Mark Travis

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS

 

Exhibit A

Indenture

Exhibit B

Form of Company Counsel Opinions

Exhibit C

Purchasing Beneficial Owners

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Indenture

 

[Attached under separate cover]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Company Counsel Opinions

 

[Attached under separate cover]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Purchasing Beneficial Owners

 

Name and Address of
Beneficial Owner

 

DTC Participant
Contact Name and
Phone Number

 

DTC
Participant #

 

Principal Amount of
Purchased Notes
(CUSIP 758932 AB3)

 

 

 

 

 

 

 

Intrepid Income Fund

 

Zachary Padgett

Intrepid Capital Management, Inc.

1400 Marsh Landing Parkway, #106

Jacksonville Beach, FL  32250

Direct:  904-242-5065

Main Office:  904-246-3433 x1210

Fax:  904-242-9229

E-mail:  zpadgett@intrepidcapital.net

 

Ryan Meissen

 

414.905.5419

 

2803

 

$

4,225,000

 

 

 

 

 

 

 

Intrepid Capital Fund

 

Zachary Padgett

Intrepid Capital Management, Inc.

1400 Marsh Landing Parkway, #106

Jacksonville Beach, FL  32250

Direct:  904-242-5065

Main Office:  904-246-3433 x1210

Fax:  904-242-9229

E-mail: zpadgett@intrepidcapital.net

 

Ryan Meissen

 

414.905.5419

 

 

 

2803

 

 

 

$





8,275,000

 

--------------------------------------------------------------------------------